DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 23-26 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Byrne Jr. (US 1847814).
Regarding claim 23, Byrne Jr. discloses a method for excavating and preventing collapse of a trench in ground material to receive a worker therein comprising: providing an upstanding tubular wall [best seen Figure 1] configured to receive the worker therein [Page 1, Lines 65-68]; resting the upstanding tubular wall on a surface of the ground material [Figure 1]; and with the upstanding tubular wall resting on the surface of the ground material, removing ground material through an interior of the tubular wall to (i excavate the trench and (ii lower the tubular wall into the ground material [Page 1, Lines 31-37 & 69-71].
Regarding claims 24-26, Byrne Jr. further discloses stacking a plurality of identical self-standing arcuate wall sections [30], which are interconnectable to form a tubular wall configured to receive the worker therein, onto the tubular wall in the ground material [Figures 6 & 7]; and interconnecting the arcuate wall sections to form another tubular wall on top of and coaxial with the tubular wall in the ground material [Page 2, Lines 44-55 & 102-104].
Regarding claim 28, Byrne Jr. further discloses removing ground material through an interior of the tubular wall to excavate the trench and lower the tubular wall into the ground material is performed using hydro excavation [].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byrne Jr. (US 1847814) alone.
Regarding claim 27, Although Byrne Jr. discloses the arcuate sections span 45 degrees Figure 6] it would have been obvious to one of ordinary skill in the art to modify the arcuate sections of Byrne Jr. by utilizing a different arc span — such as 180 degrees — depending on a number of variables including at least size of the excavation, material composition, soil/water/rock composition, and budgetary concerns. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.d 272, 205 USPQ 215 (CCPA 1980).

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byrne Jr. (US 1847814) in view of Zandwijk et al. (US 2006/0086011).
Regarding claim 28, Byrne Jr. discloses the use of a hydraulic apparatus to loosen material at the bottom of the excavation to advance the sections deeper [Page 2, Lines 34-43].  However, Byrne Jr. fails to disclose the hydraulic apparatus additionally removes material from the excavation.
Zandwijk teaches an apparatus/method of installing a tubular construction comprising a hydro excavator [Figures 2-5] for both loosening and removing material from the excavation [28, 32, 34 for removal; Paragraphs 37, 38, 56, 57, 82 & 83].
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the device of Byrne Jr. by adding the element of the hydraulic apparatus that completes the removal tasks to be completed by the device to reduce/minimize a limit the number of trips a worker must take for cleaning the excavation bottom/walls, thereby decreasing installation time, increasing safety and thereby increasing profitability of the entire operation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A ARMSTRONG whose telephone number is (571)270-1184. The examiner can normally be reached M-F ~10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE ARMSTRONG, P.E.
Primary Examiner
Art Unit 3678



/KYLE ARMSTRONG/            Primary Examiner, Art Unit 3619